— Appeal from an order of the Supreme Court at Special Term (Keane, J.), entered September 23, 1983 in Cortland County, which denied plaintiff’s motion for summary judgment and granted defendants’ cross motion for summary judgment dismissing the complaint. 11 In view of the bankruptcy petition filed on behalf of defendant Gerald Prince in Bankruptcy Court on March 5, 1984, all proceedings in this court against said defendant must be stayed pursuant to the Federal Bankruptcy Act (US Code, tit 11, § 362, subd [a], par [1]). In addition, we choose not to decide at this time the appeal against defendant Jo Ann Prince, who, although not filing for bankruptcy, is also a signatory to the retail installment credit agreement at issue in this case and the wife of defendant Gerald Prince. Our decision to stay this entire appeal, however, is without prejudice to plaintiff’s right to seek relief from the automatic stay or permission to proceed against defendant Jo Ann Prince from Bankruptcy Court (see US Code, tit 11, § 362, subd [d]). ¶ Decision withheld, and appeal stayed until further order of Bankruptcy Court. Mahoney, P. J., Main, Weiss, Levine and Harvey, JJ., concur.